Citation Nr: 1236113	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-34 163	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for the service-connected residuals of right ankle sprain (right ankle disability), evaluated as 10 percent disabling prior to August 4, 2010, and as 20 percent disabling from August 4, 2010.  

2.  Entitlement to an increased rating for the service-connected right lower extremity reflex sympathetic dystrophy, currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to July 1960.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the March 2009 rating action in which the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia denied a disability evaluation greater than 10 percent for the service-connected right ankle disability, as well as disability evaluation greater than 40 percent for the service-connected right lower extremity reflex sympathetic dystrophy.  While the rating decision was issued from the Huntington RO, the Veteran currently resides in Virginia.  Accordingly, the jurisdiction of his appeal remains with the RO in Roanoke, Virginia.  

During the pendency of the Veteran's appeal, and specifically in a January 2011 rating action, the RO in Roanoke, Virginia increased the disability evaluation for the service-connected right ankle disability to 20 percent, effective from August 4, 2010.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (where evidence indicates that the degree of disability increased or decreased during appeal period following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found).  The Veteran has not expressed satisfaction with this grant.  Accordingly, the issue of entitlement to an increased rating for the service-connected right ankle disorder remains in appellate status for the entire appeal period.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

The Board notes that the Veteran requested a hearing before a Veterans Law Judge at the RO.  A Travel Board hearing was scheduled in August 2012, but the Veteran failed to appear.  As such, his hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (if an appellant fails to appear for a scheduled hearing, the case will be processed as though the request for a hearing had been withdrawn).  

(The claim for entitlement to a disability rating greater than 40 percent for the right lower extremity reflex sympathetic dystrophy is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of the right ankle sprain have been shown to be productive of marked limitation of motion.  

2.  Since August 4, 2010, the Veteran's residuals of the right ankle sprain are manifested by tenderness and limited range of motion, but have not resulted in ankylosis of the right ankle joint.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent, but no higher, for the residuals of right ankle sprain prior to August 4, 2010, have been met.  38 U.S.C.A. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5271 (2011).  

2.  The criteria for an increased disability evaluation greater than 20 percent for the residuals of right ankle sprain have not been met.  38 U.S.C.A. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Code 5270-5274 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.  

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the Court held that, upon receipt of an application for benefits, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish the benefit sought and must inform him/her that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the Veteran filed his claim seeking an increased rating for his service-connected right ankle disability in December 2008.  The January 2009 letter satisfied the duty-to-notify provisions concerning an increased rating claim.  In particular, the correspondence informed the Veteran of the need for evidence of a worsening of his service-connected right ankle disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  See also Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (VCAA notice in a claim for increased rating need not be "veteran specific").  This letter also provided the Veteran with notice of how disability ratings and effective dates are determined.  

Moreover, the January 2009 correspondence informed the Veteran of the need for evidence of a worsening of his service-connected disorder.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  The Veteran was informed of the types of evidence that could substantiate his claim, such as medical records or lay statements regarding personal observations.  He was asked to inform VA of the dates and places of any VA treatment that he had received for his right ankle.  He was specifically notified that VA was responsible for obtaining any federal records, VA records, and any medical examinations, if necessary.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Accordingly, the Board finds that the procedural requirements of the law pertaining to VA's duty to notify the Veteran have been satisfied.  No further due process development of this claim is required.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records as well as his post-service VA medical records are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Significantly, neither the Veteran, nor his representative, has otherwise alleged that there are any outstanding medical records probative of his claim on appeal that need to be obtained.  In addition, the Veteran was also provided the opportunity to testify before the Board in August 2012, but he withdrew that request.

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  VA examinations with respect to the ankle issue were obtained in January 2009 and September 2010.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they were predicated on a review of the Veteran's medical records, an interview of the Veteran and a discussion of his medical history, and the examinations fully address the rating criteria that are relevant to rating the disability in this case.  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).  

In this regard, the Board acknowledges that it is unclear whether the Veteran's claims file was available for review during either VA examination.  However, the Board observes that review of the claims file is only required where necessary to ensure a fully informed examination or to provide an adequate basis for the examiner's findings and conclusions; necessity for pre-examination records review is to be determined according to the facts of each individual case.  See VAOPGCPREC 20-95; 61 Fed. Reg. 10,064 (1996).  Here, resort to the Veteran's claims file was not necessary because the Veteran provided an accurate account of his medical history, thus ensuring a fully informed examination.  Also, the claims file was not necessary for the examiner to provide findings as to the severity of the current right ankle problem, which is the question at issue in this case.  The examiner was not asked to resolve conflicting medical opinions or diagnoses.  Therefore, review of the file was not needed, and a remand for further examination with respect to the Veteran's claim for an increased rating would only delay the Veteran's appeal and would not likely result in a different outcome.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran).  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

In this case, the Veteran has been diagnosed with chronic right ankle strain with mild degenerative disease.  This service-connected disability is rated as 10 percent disabling prior to August 4, 2010, and as 20 percent disabling from August 4, 2010, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, for "limited motion of the ankle."  

The Veteran asserts that he is entitled to a disability evaluation in excess of 10 percent for his right ankle disorder, for the period prior to August 4, 2010.  He also seeks a disability evaluation in excess of 20 percent for his right ankle disorder since August 4, 2010.  Under Diagnostic Code 5271, a 10 percent disability evaluation is assigned when there is moderate limitation of motion.  A 20 percent disability evaluation is warranted when such impairment is marked.  

Words such as "moderate" and "marked" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The Board observes in passing that "moderate" is defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition (1988) 871.  "Marked" is defined as "noticeable; obvious; appreciable; distinct; conspicuous."  Id. at 828.  In addition, the Schedule for Rating Disabilities also provides some guidance by defining full range of motion of the ankle as zero to 20 degrees of dorsiflexion and zero to 45 degrees of plantar flexion.  See 38 C.F.R. § 4.71a, Plate II (2011).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to a 20 percent disability rating, but no higher, for his service-connected right ankle disability for the duration of the current appeal period, including the claim period prior to August 4, 2010.  

VA treatment records dated from July 2008 through October 2008 reflect that the Veteran was seen at the VA Medical Center (VAMC) pain clinic in Salem, Virginia on a number of occasions with complaints of pain in his right ankle and leg.  During a July 2008 consultation, the Veteran provided his military history and explained that he injured his right ankle when he fell from a substantial height while serving aboard a navy ship during his period of military service.  According to the Veteran, he has experienced pain in his right ankle since this incident, and the pain has continued to worsen throughout the years.  It was noted that the Veteran had visited the pain clinic many years prior, and had undergone several treatments that were not effective in relieving his pain.  It was further noted that the Veteran was enrolled in physical therapy and used a supportive ankle brace that reportedly did help alleviate his pain.  

On a scale of one to ten (with one being the least level of pain and ten being the most), the Veteran rated his pain level at a five and described the pain as burning, sharp, constant, and aggravated during physical activities, such as climbing stairs, walking, and emotional stress.  He added that the pain was alleviated with medication.  According to the Veteran, the pain radiated throughout the right leg and predominantly centered around the right ankle region.  The staff physician, M.V., M.D. reviewed a magnetic resonance imaging (MRI) report of the right foot and ankle dated in October 2005, the results of which revealed mild tenosynovitis involving the posterior tibial tendon.  

Dr. V. also conducted a physical evaluation of the Veteran and noted that the Veteran wore an ankle brace and walked with an antalgic gain using a "one-point cane."  According to Dr. V., there was no evidence of discoloration, atrophy, or edema in the right ankle, nor any signs of hypersensitivity to touch throughout the right foot and ankle.  The remainder of the treatment visit focused on the Veteran's neurological symptoms, which Dr. V. associated with the Veteran's lower back and right ankle condition.  (The details regarding the Veteran's neurological symptoms will be discussed in the Remand section below.)  Based on his evaluation of the Veteran, Dr. V. determined that the Veteran suffered a traumatic injury to the right ankle four decades prior and had persistent pain as a result of this injury.  

The Veteran was seen at the Salem VAMC again in October 2008, at which time he rated his pain level at a six and described the pain as sharp and aching in nature.  According to the Veteran, the pain affected his day-to-day activities, sleep and mood.  The following day, the Veteran underwent a dorsal column stimulator trial procedure, wherein an epidural needle was placed near the spinal cord, and electrode wires were then temporarily inserted through the needle.  These wires were attached to an external stimulator that could be adjusted to help manage his pain level.  In December 2008 the Veteran underwent a second procedure wherein the spinal cord stimulator device was permanently implanted underneath the skin.  It was noted that the Veteran tolerated this procedure well "with measured relief of pain."  

The Veteran was afforded a VA examination in January 2009, at which time he provided his military history and explained that he had been serving aboard the USS Wallace when he fell 50 feet onto a steel deck.  According to the Veteran, after this incident, he fell four additional times and was subsequently placed on crutches.  The Veteran denied any symptoms of stiffness, swelling, heat or redness, but did describe symptoms of weakness, instability, giving way, occasional locking, fatigability and lack of endurance in his right ankle.  On a scale of one to ten, the Veteran rated his pain level at a ten during flare-ups and noted that rest and medication help alleviate the pain.  The Veteran did not report any additional functional impairment during a flare up, and further denied any constitutional symptoms of inflammatory arthritis, or episodes of dislocation or recurrent subluxation of the right ankle.  It was noted that the Veteran wore special shoes as well as leather brace around his ankle, and used a cane to help him walk around.  

Upon physical examination, the examiner detected no signs of crepitus, laxity, swelling or deformity in the right ankle and described the right ankle as "very tender on the lateral and anterior areas".  The examiner commented that while the ankle or calf of the right leg was tender to touch, the Veteran was still able to wear a tight leather brace around the right ankle.  The Veteran's range of motion in the right ankle was shown to be dorsiflexion of 0 to 9 degrees during active range of motion; 0 to 10 degrees during passive range of motion; and 0 to 15 degrees "after fatiguing".  According to the examiner, the Veteran experienced pain during all three range-of-motion exercises.  The examiner also reviewed the August 2005 right ankle X-ray reports, which were clear for any signs of a fracture or subluxation, but did demonstrate mild osteoarthritis.  According to the examiner, the more current X-ray reports, when compared to the August 2005 X-ray films, revealed findings of osteoarthritis at the metatarsophalangeal joint of the great toe, but no other change with respect to the appearance of the right ankle.  Based on his review of the medical records and evaluation of the Veteran, the examiner diagnosed the Veteran with chronic right ankle strain with mild degenerative changes.  

VA treatment records dated in February and March 2009 reflect that the Veteran developed an infection in the area surrounding the spinal incision site and the spinal cord stimulator device had to be removed as a result.  In August 2009, the Veteran presented at the VAMC again with complaints of recurring pain in his lower back, hips and lower extremities.  The Veteran related that after the removal of his spinal cord stimulator, he was informed that he would have to wait to heal before undergoing any epidural steroid injections (ESI).  According to the Veteran, he could no longer wait for treatment due to the severity of his pain.  VA treatment records dated in February 2010 reflect the Veteran's complaints of chronic and on-going pain in his legs.  According to the Veteran, the spinal stimulator helped alleviate his pain, and since its removal, the pain had returned to its pre-operative level.  The Veteran underwent another spinal cord stimulator placement procedure in March 2010 and reported to be doing well afterwards, as reflected in the surgery outpatient note dated one week later.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that overall, the evidence is such that the Veteran's total symptomatology may be equated to a "marked" disability of the ankle throughout the appeal period.  The Veteran has had consistent complaints of pain, weakness, instability, locking and lack of endurance in his right ankle throughout the pendency of his claim.  During the July 2008 consultation, the Veteran described the pain as burning, sharp, and constant in nature, and added that day-to-day activities such as walking, and climbing stairs served to exacerbate his pain.  While the Veteran did undergo a spinal cord stimulator implant procedure in December 2008 which reportedly helped alleviate some of the pain, his range of motion during dorsiflexion was still considerably limited at his January 2009 VA examination, and he continued to exhibit objective evidence of pain following all three exercises.  It was further noted that the Veteran's right ankle was tender to touch, and that he used a number of assistive devices, to include a special shoe, a leather brace and a cane to help him walk.  Indeed, the spinal cord stimulator device, which was designed to help him manage his pain, was removed several months thereafter due to the infection, and the Veteran asserted that his pain returned to its preoperative level.  As such, the criteria for a 20 percent rating under Diagnostic Code 5271 are deemed to be satisfied here.  

In sum, an evaluation of 20 percent for the Veteran's service-connected right ankle disability is warranted throughout the entirety of the rating period on appeal.  

Following a review of the relevant evidence, the Board finds that the record does not contain evidence showing that the Veteran is entitled to an evaluation in excess of 20 percent at any time throughout the claim period.  

The Veteran was afforded a VA examination in September 2010, at which time he provided his medical history, and complained of continuing chronic pain in his right ankle, which he described as sharp and burning in nature.  The Veteran reported difficulty with ambulation, and added that he occasionally falls due to his unsteady gait.  The Veteran further reported to have pain, instability, giving way, stiffness, incoordination and weakness in his right ankle.  According to the Veteran, he uses the implanted nerve stimulator device daily to help manage and alleviate his right ankle pain.  The Veteran also reported to experience repeated episodes of effusion and symptoms of inflammation, to include swelling and tenderness, in his right ankle.  According to the Veteran, his right ankle pain flares up every one to two days on a weekly basis and is severe in nature.  Certain factors, such as cold weather, and prolonged standing and walking serve to precipitate his pain, while the nerve stimulator device helps alleviate it.  The Veteran did not report any constitutional symptoms or incapacitating episodes of arthritis, but did note that he can only stand for 15-30 minutes and cannot walk more than a few yards as a result of his right ankle disability.  

Upon physical examination, the examiner observed findings of edema, tenderness and pain at rest, but no signs of instability or tendon abnormality in the right ankle.  The Veteran's range of motion in the right ankle during dorsiflexion was shown to be 0 to 5 degrees, and his range of motion during plantar flexion was shown to be 0 to 25 degrees.  The examiner observed no additional loss of ankle joint motion or function upon repetitive movement, but did detect objective evidence of pain following repetitive motion.  It was noted that the Veteran used to work as a mechanic but had voluntarily retired in 2009.  The Veteran also underwent an X-ray of the right ankle which, when compared to the January 2009 X-ray results, was clear for any heel spurs, fractures or dislocations, but did reveal bony mineralization.  Based on her discussion with, and evaluation of, the Veteran, the examiner diagnosed the Veteran with limited range of motion and posttraumatic arthritis status post right ankle sprain.  According to the examiner, the Veteran had decreased mobility and problems lifting and carrying items as a result of his disability.  The examiner further noted that the Veteran's right ankle disability had a moderate effect on his ability to shop, participate in recreational activities, travel and conduct his chores, and a severe effect on his ability to exercise and play sports.  
As previously discussed, the Veteran is seeking entitlement to an evaluation in excess of 20 percent for his right ankle disability.  In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the Veteran's service-connected residuals of right ankle sprain under Diagnostic Code 5271, is not entitled to a disability rating in excess of 20 percent.  In this regard, Diagnostic Code 5271 provides a maximum disability rating of 20 percent and, therefore, a higher rating cannot be granted under this code.  While the VA examiner did note evidence of pain, tenderness and limited motion in the Veteran right ankle, a disability rating in excess of 20 percent is not warranted as the Veteran is currently rated at the highest percentage for limitation of motion of the ankle.  

VA regulations concerning functional loss are not applicable where a disability is rated at the maximum level provided by the diagnostic code for limited motion, as is the Veteran's situation.  VAOPGCPREC 36-97 (consideration must be given to the extent of disability under 38 C.F.R. §§ 4.40 and 4.45 "when a Veteran has received less than the maximum evaluation" under Diagnostic Code 5293); see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (remand for the Board to consider functional loss due to pain was not appropriate where the claimant was already receiving the maximum disability rating available for limitation of motion); Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997) (although the Board is required to consider the effect of the Veteran's pain when making a rating determination, the rating schedule does not require a separate rating for pain).  Therefore, an increased disability rating under the code for limited motion is not warranted.  

The Board has also looked at other diagnostic codes for rating the right ankle.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this regard, under 38 C.F.R. § 4.71a, Diagnostic Code 5270, a 30 percent rating is warranted for ankylosis of the ankle, when shown to specified degrees and position.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The record reflects that the Veteran has never exhibited, or been diagnosed with, ankylosis throughout the claim period.  See VA examination reports dated in January 2009 and September 2010.  The Board acknowledges that the Veteran's range of motion during dorsiflexion was limited during the September 2010 VA examination; however, there is no evidence that the Veteran has ankylosis of the right ankle.  Therefore, a disability rating greater than 20 percent is not warranted based on provisions of Diagnostic Code 5270.  

In addition, Diagnostic Codes 5272 (ankylosis of subastragalar or tarsal joint), 5273 (malunion of os calcis or astragalus), and 5274 (astragalectomy) are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5272, 5273, and 5274 (2011).  The medical evidence does not reveal any findings of ankylosis, malunion of os calcus or astragalus, or astraglectomy.  

The Board also notes that Diagnostic Code 5262 is not for application in this case.  Under Diagnostic Code 5262 for impairment of the tibia and fibula, a 10 percent rating is warranted where there is malunion of the tibia and fibula with slight ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle disability.  A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (2011).  While the Veteran reportedly wears an ankle brace to help him walk, the January 2009 and September 2010 X-ray reports did not reveal any impairment, malalignment or malunion of the tibia or fibula to warrant a higher disability rating.  

In reaching this conclusion, the Board acknowledges the Veteran's belief that his right ankle symptoms are more severe than the current disability rating reflects.  The Board must consider the entire evidence of record when analyzing the criteria in the rating schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology, he is not competent to provide a judgment regarding the severity of his symptomatology relative to the rating criteria.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Based on the evidence described above, the Board concludes that the totality of the evidence of record has not shown that the Veteran's service-connected right ankle disability warrants a rating in excess of 20 percent at any time during the claim period.  Thus, this claim must be denied.  

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's right ankle disability has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

For all the foregoing reasons, the Board finds that the claim for an evaluation in excess of 20 percent for right ankle disability must be denied.  This is so throughout the pendency of the claim.  See Fenderson, 12 Vet. App. at 126.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to a 20 percent disability disability rating for service-connected residuals of right ankle sprain is granted for the claim period prior to August 4, 2010, subject to the laws and regulations governing payment of monetary benefits.

Entitlement to a disability evaluation in excess of 20 percent for service-connected residuals of right ankle sprain at any time throughout the claim period is denied.  


REMAND

In the March 2006 rating action, the Decision Review Officer (DRO) granted service connection for the Veteran's reflex sympathetic dystrophy in the right lower extremity as secondary to his service-connected right ankle disorder, and evaluated it as 40 percent disabling, effective October 7, 2002.  In December 2008, the Veteran filed a claim seeking a higher rating for this service-connected disorder.  Specifically, the Veteran contended that his symptoms are more severe than the current 40 percent rating reflects, and, after a review of the claims folders, the Board finds that a remand of the Veteran's increased rating claim is necessary for further evidentiary development.  

As discussed above, the Veteran visited the pain clinic at the Salem VAMC on a number of occasions with complaints of pain in his right lower extremity.  During the July 2008 treatment visit, the Veteran reported a progressive worsening of his right leg pain throughout the years and noted that he underwent several unsuccessful treatments to alleviate the pain.  On a scale of one to ten, the Veteran rated his right leg pain at a five, and described the pain as burning, sharp and constant in nature, and aggravated during physical activities such as climbing stairs, walking and emotional stress.  The staff physician, Dr. V., reviewed an October 2003 MRI report of the lumbar spine, the impression of which revealed degenerative disc at the L2-L3 level, and a moderate degree of central canal stenosis at the L2-L3 level, "resulting from posterior osteophytes and proliferative bony changes at the facet joints."  Upon physical examination, Dr. V. noted that the Veteran walked with an antalgic gait and used a cane.  It was also noted that his range of motion in the lumbar spine was limited in flexion, extension and lateral rotation.  Dr. V. also noted that sensation to pinprick and tuning fork was absent throughout the right foot and ankle, and the strength in extensor hallucis longus was reduced but present.  In addition, Dr. V. noted that foot flexion strength was almost absent on the right foot, and Achilles reflex was absent in the right foot.  Dr. V. further noted that straight leg raising was positive on the right "with pain over the right L4 distribution anterior thigh."  

Based on his evaluation of the Veteran, Dr. V. diagnosed the Veteran with traumatic injury to the right ankle four decades prior with persistent pain.  Dr. V. also noted that while the Veteran was diagnosed with complex regional pain syndrome five years prior, the present medical evidence of record was negative for such a diagnosis.  Dr. V. recommended that the Veteran undergo the dorsal column stimulator trial and subsequent stimulator implantation for treatment of his pain.  

As previously discussed above, the Veteran did undergo both aforementioned procedures, and while the spinal cord stimulator helped alleviate some of his pain, the device had to be removed in May 2009 due to a developing infection around the surgical site.  

During the January 2009 VA examination, the Veteran reported that he was first diagnosed with reflex sympathetic dystrophy in the 1970s, and that this condition has progressively worsened since his diagnosis.  The Veteran also reported painful flare-ups when being "up and about" and in cold weather and described his flare-ups as severe, rating his pain level at a ten during these flare-ups.  He further stated that he becomes fatigued very easily as a result of his flare-ups, and medication and rest help alleviate the painful flare-ups.  The Veteran did not report any functional loss, but did complain of pain in his right lower extremity.  The Veteran also reported symptoms of paresthesia and dysesthesia.  

Upon physical examination, the examiner noted that the Veteran's right foot, ankle thigh and calf were very tender.  When testing for pain in light touch of both legs, the Veteran indicated that the pain "was dec[r]eased in the whole right leg and foot compared with no decrease in the left leg and foot."  The examiner also reviewed a May 2004 bone scan, the results of which revealed bilateral reflex sympathetic dystrophy.  According to the examiner, the impression derived from the bone scan results revealed reflex sympathetic dystrophy of both ankles, with the right being worse and extending into the right calf.  

While the Veteran underwent another spinal cord stimulator implantation procedure in March 2010 to help alleviate his chronic leg pain and reported some improvement with respect to his symptoms, the record remains unclear as to the current nature and severity of his neurological symptoms.  During a routine treatment visit dated in October 2010, the Veteran reported a fall as a result of his right leg, and displayed decreased strength in his right lower extremity as compared to his left lower extremity.  At a June 2011 follow-up visit, the Veteran described continuing problems of weakness and pain in his right lower extremity.  Further review of the claims file reveals that the Veteran has not been afforded another VA neurological examination since the January 2009 evaluation, over three years ago.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  As it has been over three years since the Veteran's last VA examination and the Board is precluded from making its own unsubstantiated medical conclusions and is instead bound by the medical evidence of record on these matters, further development is required.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the Board finds that the agency of original jurisdiction must afford the Veteran another neurological examination to determine the current severity of his service-connected reflex sympathetic dystrophy in the right lower extremity.  

Accordingly, the case is REMANDED for the following actions:

1.  Request records of relevant neurological treatment that the Veteran may have received since August 2011 at the VAMC in Salem, Virginia.  Copies of such records should be associated with the claims folder.  

2.  Then, make arrangements with the appropriate VA medical facility for the Veteran to be afforded a neurological examination to determine the current extent and severity of his service-connected reflex sympathetic dystrophy in the right lower extremity.  The examiner should review all relevant evidence in the claims file.  All appropriate tests and studies should be conducted, and all clinical findings should be reported in detail. 

The examiner should make a finding as to whether the Veteran's right lower extremity reflex sympathetic dystrophy is manifested by complete or incomplete paralysis and identify the nerves or nerves involved or seemingly involved.  For each identified nerve, if the paralysis is incomplete, the examiner should indicate whether the condition is mild, moderate, moderately severe, or severe with marked muscular atrophy.  If the paralysis is complete, the examiner should discuss the specific manifestations of the complete paralysis particular to the nerve or nerves affected, to include whether the foot dangles and drops, whether there is no active movement of muscles below the knee possible, or whether flexion of the knee is weakened or lost.  All functional deficits due to this disability should be identified.  

The examiner should also specifically comment on the impact of the Veteran's right lower extremity reflex sympathetic dystrophy upon his industrial activities, including his ability to obtain and to maintain employment.  A complete rationale for all opinions expressed must be provided.  

3.  Following completion of the above, re-adjudicate the issue of entitlement to a disability rating greater than 40 percent for the service-connected right lower extremity reflex sympathetic dystrophy.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental Statement of the Case (SSOC) and an appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination will result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


